Citation Nr: 0717893	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.  

2.  Entitlement to service connection for peripheral artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
December 1973 and in October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and August 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The November 2004 
rating decision found that new and material evidence had not 
been submitted sufficient to reopen a claim of entitlement to 
service connection for schizophrenia and the August 2005 
rating decision, in pertinent part, denied service connection 
for peripheral artery disease.  

In his March 2005 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing).  He reiterated this request in 
February 2006.  An October 2006 letter informed the veteran 
that his hearing was scheduled in November 2006, however, the 
veteran submitted correspondence indicating that he no longer 
desired a hearing.  Therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).  


FINDINGS OF FACT

1.  The January 2003 rating decision, which denied the 
veteran's request to reopen the claim for service connection 
for schizophrenia, is final.

2.  Evidence received since the January 2003 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  Current schizophrenia had its onset in service.

4.  There is no medical evidence of a current diagnosis of 
peripheral artery disease.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for schizophrenia, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been associated with the 
claims file subsequent to the January 2003 rating decision, 
and the claim of entitlement to service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  Schizophrenia was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Peripheral artery disease was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the schizophrenia claim, further notice or assistance is 
unnecessary to aid the veteran in substantiating that claim.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A May 2005 VCAA letter informed the veteran of the 
information and evidence required to establish service 
connection for peripheral artery disease.  This VCAA letter 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing enough information about the records and any 
necessary releases to enable VA to request them from the 
person or agency that had them.  

With respect to the fourth element, the May 2005 VCAA letter 
stated, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Thus, the 
veteran was adequately advised of the fourth element of the 
duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The VCAA notice was 
timely provided prior to the August 2005 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

While the May 2005 VCAA letter provided notice of the 
information and evidence needed to substantiate the claim, it 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date.  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records from his first period 
of service, Social Security Administration Records, and VA 
and private treatment records have been associated with the 
claims file.  

The record reflects that the veteran had a two-week period of 
service in October 1978.  Service medical records from this 
period of service have not been associated with the claims 
file.  Nevertheless, the Board finds that, as the claim of 
entitlement to service connection for peripheral artery 
disease is being denied because there is no competent 
evidence of a current disability, which cannot be 
demonstrated in the service medical records, remand would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is 
thus not appropriate.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Even were the service medical records from the second period 
of service to include findings of peripheral artery disease, 
service connection requires a current disability shown at the 
time of the claim, and not at some time in the past.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  As such, the 
finding peripheral artery disease in October 1978 could not 
satisfy the requirement of a current disability.  

The veteran has not been afforded a VA examination to 
evaluate his claimed peripheral artery disease.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent signs and symptoms of a 
current disability, the record indicates that the disability 
or persistent or recurrent signs and symptoms of disability 
may be associated with active service; and the record does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  

In this case, as will be discussed in greater detail below, 
there is no evidence that the veteran has a current 
disability involving peripheral artery disease.  While there 
is a finding of claudication, which may be a symptom of 
peripheral artery disease, there are not findings of 
persistent or recurrent signs or symptoms of peripheral 
artery disease.  As such, a VA examination is not required.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  New and Material Evidence

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for a 
nervous condition in a March 1976 rating decision.  That 
denial was based on no complaints regarding or treatment for 
a nervous condition in the service medical records.  A June 
1977 rating decision subsequently denied service connection 
for schizophrenia on the basis that this condition was first 
diagnosed in 1976.  

The veteran filed a request to reopen his claim in August 
1990, which was denied in the same month.  He again attempted 
to reopen his claim in October 2002.  This request was denied 
in the January 2003 rating decision.  A January 2003 letter 
advised him of the rating decision and his appellate rights.  

The evidence of record at the time of the January 2003 rating 
decision included service medical records showing that the 
veteran was seen by a mental hygienist in Hohenfels 
Dispensary, Germany, in July 1973.  Psychiatric evaluation 
was normal on separation examination in October 1973.  Also 
of record were VA treatment records from January 1976 to 
October 2002 reflecting diagnoses of and treatment for 
schizophrenia.  

The veteran did not file a notice of disagreement within one 
year of notice of the January 2003 rating decision.  That 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In the present case, the unappealed January 2003 rating 
decision is the last final denial of the claim.  Thus, the 
evidence to be reviewed for purposes of determining whether 
new and material evidence sufficient to reopen the claim has 
been received is the evidence that was associated with the 
record since January 2003.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted after the January 2003 denial includes an 
April 2004 letter from a VA staff psychiatrist, in which she 
stated that she began caring for the veteran in 2003 and 
that, while he had documentation of mental illness dating 
back to 1976, he stated that he suffered from symptoms of 
auditory hallucinations and paranoia while serving in the 
Army.  She opined that, based on the natural course of 
schizophrenia and usual onset of illness in late adolescence 
or early adulthood, it is not beyond possibility that his 
symptoms would have been present during military service, 
despite the fact that he did not seek medical attention at 
that time.  She added that the veteran continued to 
experience significant symptoms of his illness.  

The April 2004 letter from the staff psychiatrist suggests 
that the veteran's schizophrenia may be related to service.  
Because the April 2004 letter suggests a relationship between 
schizophrenia and service, this evidence relates to a 
previously unestablished fact necessary to establish 
entitlement to service connection.  It raises a reasonable 
possibility of substantiating the claim.  As such, it 
constitutes new and material evidence sufficient to reopen 
the claim.  38 C.F.R. § 3.156(a).  

Merits

The medical evidence clearly shows current schizophrenia.  
The service medical records contain evidence of psychiatric 
treatment, and the veteran has reported psychiatric symptoms 
during service.  The elements of a current disability and a 
disease or injury in service are thus satisfied.

The April 2004 letter contains the only competent medical 
opinion as to the relationship between current schizophrenia 
and service.  The VA psychiatrist who completed the letter 
considered an essentially accurate history and provided a 
rationale for the opinion.  Accordingly, the Board finds that 
the evidence is in favor of the grant of service connection 
for schizophrenia.

III.  Peripheral Artery Disease

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran contends that he has peripheral artery disease 
related to service, specifically stating that he was treated 
in the hospital in Germany in service during the onset of 
this condition.  As discussed above, not all service medical 
records have been associated with the claims file.  The only 
treatment regarding the lower extremities in the available 
service medical records is from August 1973, when the veteran 
presented with complaints regarding his knees, specifically, 
an inability to stand up during formation.  The physician 
noted that the knees were within normal limits, and the 
veteran was returned to duty.  

VA treatment records from January 1976 to April 2004 make no 
mention of peripheral artery disease.  Similarly, private 
treatment records from March 1976 to August 2004 are negative 
for findings of peripheral artery disease.  In October 2004 
the veteran presented to the emergency room at Beaufort 
Memorial Hospital stating that he had been reading patient 
information regarding peripheral vascular disease and felt 
fairly confident that he had blocked arteries of the legs.  
He described pain in the bilateral calves when walking more 
than 5 to 10 minutes.  

Examination revealed 1+ bilateral dorsalis pedis pulses.  
Toes were cool, but there was no mottling, ecchymosis, or 
cyanosis.  There was approximately 3 second bilateral 
capillary refill of both toes, with no fungal changes of the 
nails or between the toes.  There was no pain to the calf on 
palpation or Homan's test, and no edema or other 
abnormalities were noted.  Hair was present on the dorsum of 
the left great toe, but there was otherwise no hair below the 
mid-lower leg.  There was no muscle atrophy.  The assessment 
was claudication.  

The veteran returned to the emergency room in December 2004 
with complaints of bilateral leg pain.  The history noted 
that the veteran had presented in the past with leg pain and 
concerns over peripheral vascular disease.  The veteran 
described pain mostly around his knees, worse with walking 
long distances.  He denied any lower extremity swelling.  The 
past medical history noted schizophrenia and peripheral 
vascular disease.  Examination again revealed 1+ dorsalis 
pedis pulses.  There was no evidence of ecchymosis or rash.  
Brisk capillary refill was less than 2 seconds.  There was no 
tenderness to palpation along the calf or asymmetric 
swelling.  The assessment was bilateral leg pain.  

In June 2005 the veteran again presented to the emergency 
room with complaints of leg pain.  He described the pain as 
going on for about 32 years.  He described pain in his 
calves, worse with walking, and denied any extremity 
numbness, tingling, fever, nausea, vomiting, chest pain, or 
shortness of breath.  The past medical history included 
schizophrenia and peripheral vascular disease, per old 
records.  

On examination, strength was symmetrical in the upper and 
lower extremities and sensory function to light touch was 
well preserved with no apparent dysesthesia.  Deep tendon 
reflexes were equal bilaterally and Babinski was not present.  
Radial and dorsalis pulses were 2+ bilaterally and capillary 
refill was less than 2 seconds.  There was no tenderness to 
palpation of the lower extremities, no erythema or edema, and 
Homan's sign was negative.  Bilateral venous doppler 
ultrasound of the lower extremities revealed no deep vein 
thrombosis.  The assessment was bilateral leg pain.  

At VA treatment the following week, the veteran complained of 
bilateral leg pain from the knees down, which he stated he 
thought was peripheral artery disease, which he indicated 
that he had seen on television.  He denied cramping, but 
claimed that his leg pain dated back to service.  On 
examination both feet presented good pulses and there was no 
neurological deficit.  The diagnosis was current pain that 
seemed to be neuropathy in the lower extremities.  

In this case there has been no competent diagnosis of current 
peripheral artery disease.  Although the veteran has 
consistently reported that he believes he has this condition, 
as a layperson, he is not competent to diagnose peripheral 
artery disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The diagnoses rendered regarding the veteran's complaints of 
leg pain have included neuropathy, pain, and claudication.  
The Board notes that the veteran was denied service 
connection for peripheral neuropathy in the bilateral lower 
extremities in an unappealed February 2006 rating decision.  

Although the emergency room treatment reports include 
peripheral vascular disease in the veteran's past medical 
history, this appears to be no more than the history as 
reported by the veteran at the time of treatment.  A recorded 
history provided by the veteran, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

Moreover, even if the veteran's past medical history did 
include peripheral vascular disease, a current disability 
must be shown at the time of the claim, and not at some time 
in the past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  The veteran filed his claim for service connection 
for peripheral artery disease in May 2005.  Review of the 
medical records from October 2004 through June 2005 are 
negative for a current diagnosis of peripheral artery 
disease.  

The diagnosis of claudication, defined as limping or 
lameness, does not constitute evidence of a current 
disability of peripheral artery disease.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY  338 (28TH Ed. 1994).  
Intermittent claudication is a symptom of a disease, rather 
than a disease.  62 Fed. Reg. 65,217 (Dec. 11, 1997).  

As the diagnosis of claudication is one of a symptom only, 
and not a diagnosis of a disease, in this case, peripheral 
artery disease, it is insufficient to establish a current 
disability as required to substantiate the service connection 
claim.  Similarly, the diagnoses of leg pain are symptoms, 
and cannot fulfill the criteria of a current disability.  

The Court has held that a symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  

In the absence of competent current findings of a disease or 
disability underlying the complaints of claudication and leg 
pain, the elements of a successful service connection claim 
are not satisfied.  

Service connection for certain chronic disabilities, 
including cardiovascular-renal disease, may be established on 
a presumptive basis by a showing that the disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is identified in service and at any time 
after service, service connection is presumed.  If there were 
not sufficient observations to identify the chronic disease 
in service, if continuity of symptomatology is required.  
38 C.F.R. § 3.303(b).

In this case, there is no medical evidence of peripheral 
artery disease in the year following separation from service.  
As such, the Board cannot entertain a grant of presumptive 
service connection.  

Because the evidence is to the effect that the veteran does 
not have current peripheral artery disease, the preponderance 
of the evidence is against the claim.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim of entitlement to service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for schizophrenia is 
reopened.  

Service connection for schizophrenia is granted.

Entitlement to service connection for peripheral artery 
disease is denied.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


